t c no united_states tax_court david c jonson and estate of barbara j jonson deceased david c jonson successor_in_interest petitioners v commissioner of internal revenue respondent docket no filed date h and w filed joint federal_income_tax returns for and on which they took large deductions attributable to a tax_shelter investment r disallowed the deductions w claimed relief from joint liability under sec_6013 i r c which was repealed and replaced by sec_6015 i r c w died while still married to and living with h ps concede the deficiencies but pursue the sec_6015 i r c claim on behalf of w ps allege that although w was aware of the tax_shelter investment the anticipated tax savings and the tax risks she qualifies for relief under sec_6015 c and f i r c ps allege that h as w’s personal representative is eligible to elect relief under sec_6015 i r c because at the time he filed such election w was no longer married to h see sec_6015 a i r c -- - held w had reason to know of the understatement attributable to the disallowed deductions and therefore w is not entitled to relief under sec_6015 c sec_2 held further it would not be ineguitable to hold w liable for the deficiencies in tax and therefore w is not entitled to relief under sec_6015 d i- r c held further because w did not satisfy the eligibility requirements of sec_6015 a i r c prior to her death h as personal representative is not entitled to elect relief under sec_6015 sec_4a held further under the facts and circumstances r’s denial of equitable relief under sec_6015 i r c does not constitute an abuse_of_discretion declan j o’donnell for petitioners randall l preheim for respondent halpern judge by notice_of_deficiency dated date respondent determined deficiencies in and additions to the federal_income_tax liabilities of david c and barbara j jonson separately david or barbara together the jonsons as follows ' the petition in this case was filed on date on behalf of six individuals including david c and barbara j jonson pursuant to an order of this court dated date such individuals other than the jonsons were severed as petitioners in this case and the caption of this case was amended to read david c jonson and barbara j jonson petitioners v commissioner of internal revenue respondent barbara died on date and upon motion thereafter made by respondent estate of barbara j johnson deceased david c jonson successor_in_interest was substituted for barbara as a continued tax_year ending sec_6659 dec deficiency addition dollar_figure dollar_figure big_number big_number on account of concessions made by the parties which we accept the sole issue for our decision is whether barbara is relieved of any liability for tax pursuant to the provisions of sec_6015 unless otherwise noted all section references are to the internal_revenue_code in effect for the years at issue and rule continued petitioner petitioners have conceded the underlying deficiencies respondent has conceded that there are no additions to tax and petitioners have conceded that the deficiencies constitute substantial underpayments attributable to tax-motivated transactions for purposes of computing deficiency_interest under sec_6621 by amendment to petition filed date the jonsons raised the affirmative defense that barbara should be relieved of liability as a so-called innocent spouse under sec_6013 in sec_6013 e was repealed and replaced with sec_6015 internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 the rra generally revised and expanded the relief available to joint filers moreover the rra gave sec_6015 retroactive effect in that it was made applicable to any liability for tax arising after date and to any liability for tax arising on or before such date that remained unpaid as of date rra sec_3201 112_stat_740 114_tc_354 sec_6015 is thus the proper section under which petitioners should be claiming relief for barbara petitioners however did not amend the petition to claim relief from liability under sec_6015 rather than sec_6013 nevertheless the trial of this case proceeded on the basis that barbara’s claim was for relief under sec_6015 rather than for relief under sec_6013 we shall treat that claim as if it had been made in the pleadings see rule b - - references are to the tax_court rules_of_practice and procedure for convenience monetary amounts have been rounded to the nearest dollar findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference in part rule provides as follows rule briefs e form and content in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party showing the numbers of the statements to which the objections are directed in addition the party may set forth alternative proposed findings_of_fact petitioners have filed an answering brief but petitioners have failed therein to set forth objections to the proposed findings_of_fact made by respondent accordingly we must conclude that petitioners have conceded respondent's proposed findings_of_fact as correct except to the extent that petitioners’ proposed findings_of_fact are clearly inconsistent therewith see estate of freeman v commissioner tcmemo_1996_372 fein v commissioner tcmemo_1994_370 estate of stimson v commissioner tcmemo_1992_242 cunningham v commissioner tcmemo_1989_260 residence at the time of the petition the jonsons resided in golden colorado the joint returns for and the audit years the jonsons made joint returns of income the joint_return the joint_return and collectively the joint returns among the attachments to the joint_return is a schedule_k-1 partner’s share of income credits deductions etc - identifying david as a limited_partner in a partnership vulcan oil technology vulcan and showing as a distributive_share item a loss of dollar_figure such loss is further reflected on a schedule e supplemental income and loss schedule attached to the joint_return and in a composite figure carried from such schedule e to the first page of the joint_return where such composite figure is deducted the schedule_k-1 also shows that david’s interest in vulcan’s profits losses and capital i sec_1 percent the facts are similar for except that the amount of the loss is dollar_figure the losses for and being referred to collectively as the vulcan losses david prepared the joint returns barbara knew that the vulcan losses were claimed on those returns respondent’ s adjustments respondent’s adjustments giving rise to the deficiencies here in question sometimes the deficiencies result from respondent’s disallowances of the vulcan losses and a small credit without distinction the vulcan losses claimed on the joint returns in the notice respondent explains the disallowances as follows it is determined that you incurred no deductible loss for the taxable years and from the vulcan oil technology a partnership in which you own an interest it has not been established that the partnership incurred any loss for the taxable years and nor has it been established that if the partnership did have a loss for the taxable years and that you are entitled to deduct any portion of that loss on your income_tax return accordingly your taxable_income for the years and is increased by dollar_figure and dollar_figure after the initiation of this action and following respondent’s prevailing in certain test cases involving investments similar to vulcan the test cases petitioners conceded the deficiencies the jonsons barbara was born on date she received an associate’s degree from colorado women’s college in a on brief petitioners identify those cases as follows 99_tc_132 affd sub nom 28_f3d_1024 10th cir and acierno v commissioner tcmemo_1997_441 affd 185_f3d_861 3d cir - bachelor’s degree in physical education from the university of colorado in and a master’s degree in gifted and talented education from the university of denver in she was an elementary and high school teacher and a member of the national science teachers’ association and the colorado association of science teachers she was also an instructor at the university of colorado after college in connection with her teaching activities barbara attended numerous teacher training sessions during the audit years barbara was employed as a teacher reporting wages therefrom of dollar_figure in and dollar_figure in during the audit years david was a consulting geologist carrying on that business as a sole_proprietor out of the jonsons’ home he reported earnings from such business of dollar_figure and dollar_figure for and respectively sometime during the early 1990s david incorporated his consulting business as johnson management inc for the audit years in addition to barbara’s wages and david’s business income the jonsons reported dollar_figure and dollar_figure for and respectively as interest dividends and capital_gains the jonsons’ marriage the jonsons were married on date they lived together as a married couple and were not legally_separated on date the date of barbara’s death --- - the jonsons had three children all of whom were in college during the audit years aside from some unspecified amounts of money from student loans and the children’s summer employment the jonsons paid for their children’s college educations for at least a portion of the audit years they had a guatemalan exchange student living with them barbara’s estate barbara died testate leaving her entire estate the estate to david the estate had a value of dollar_figure and it consisted primarily of barbara’s retirement savings on date david disclaimed his interest in the estate pursuant to a document that directed that the residual estate be advanced to their three children in egual shares in stock of jonson management company inc and that he david continue to manage that corporation under his contract the jonsons’ financial affairs during the audit years the jonsons maintained only one checking account and one savings account over both of which each had signature_authority during those years barbara reconciled we note that david’s directive regarding barbara’s residual estate appears not to satisfy sec_2518 which provides in pertinent part that a qualified_disclaimer is an unqualified refusal by a person to accept an interest in property provided that the disclaimed interest passes without any direction on the part of the person making the disclaimer emphasis added see also sec_2046 because neither party has raised any issue with respect to sec_2518 we do not further discuss it --- - and balanced the bank statements and wrote checks on the checking account the joint checking account to pay routine household bills barbara managed her retirement savings during the audit years she and david were both partners in a partnership continental south apartments in barbara recommended to david that they sell an apartment house they owned because barbara thought they were not making money on the investment david followed her recommendation and they sold the apartment house in the same year neither david nor barbara made any attempt to deceive the other with regard to his or her respective financial affairs barbara participated in financial matters with david who valued her advice and participation vulcan vulcan was a limited_partnership formed to invest in technology for the recovery_of oil_and_gas david invested in vulcan on date on that date he signed the vulcan oil technology partners subscription agreement the subscription agreement and he delivered to the promoters of vulcan a check in the amount of dollar_figure and two promissory notes in like amounts which notes he subsequently paid also by check all three checks were drawn on the joint checking account because she routinely balanced the checkbook barbara saw the checks when they cleared -- - although barbara was not present when david met the promoters of vulcan and executed the subscription agreement and the notes she later reviewed the subscription agreement and david gave her a general explanation of the nature of the investment expressing the view that it would provide substantial tax savings to them the subscription agreement contained the following representation by all those purchasing a limited_partnership_interest i am aware that the tax effects which may be expected by the partnership are not susceptible to certain prediction and new developments in rulings of the internal_revenue_service court decisions or legislative changes may have an adverse effect on one or more of the tax consequences sought by the partnership request for sec_6015 relief on date david submitted to respondent a form_8857 reguest for innocent spouse relief and separation of liability and equitable relief the form on behalf of the estate of barbara j jonson david signed the form david c jonson personal representative among the attachments to the form_8857 is a document entitled statement of estate of barbara j jonson by david c jonson personal representative in which david states any financial benefits that resulted to the jonson family from vulcan went into the general funds administered by david it eventually contributed to their normal middle class lifestyle and the education of children and service of credit card and other debt among the attachments to the form_8857 is a questionnaire answered by barbara before her death and containing the following question and answer pertaining to her knowledge of the circumstances surrounding david’s investment in vulcan q explain what you knew about the investment and how you learned about the investment a this investment was recommended by a banker friend of my husband my husband explained that the investment was entirely legal and proper according to the lawyers and accountants associated with this tax_shelter even the attorney_general for the u s at the time william french smith thought it was proper see attached news clipping at the time irs tax_rates for the upper brackets were very high and we had three kids in college we were desperate for some tax relief to make ends meet i took my husband’s word that it was ok the referenced news article from the date edition of the rocky mountain news reported that attorney_general smith considered some dollar_figure in deductions attributable to a dollar_figure investment in a risky energy tax_shelter to be proper but it guoted a justice_department spokesman as stating that mr smith will look into it to reassure himself the article cited a washington post report quoting experts as describing the venture as ‘one of the most aggressive and perhaps questionable tax_shelters available to wealthy americans’ the report was - - also quoted as saying that attorney_general smith and other investors hope to beat an irs challenge in court opinion i introduction the jonsons made joint returns of income for the audit years and respondent determined deficiencies in the taxes shown on those returns which deficiencies petitioners concede normally therefore on account of sec_6013 barbara would be jointly and severally liable for the payment of the deficiencies along with interest sec_6013 provides if a joint_return is made the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several in certain situations however a joint_return filer can avoid such joint_and_several_liability in pertinent part sec_6015 provides sec_6015 in general ---notwithstanding sec_6013 d -- an individual who has made a joint_return may elect to seek relief under the procedures prescribed under subsection b and if such individual is eligible to elect the application of subsection c such individual may in addition to any election under paragraph elect to limit such individual’s liability for any deficiency with respect to such joint_return in the manner prescribed under subsection c - sec_6015 provides a joint filer an additional alternative for relief from joint_and_several_liability at the discretion of the secretary petitioners ask the court to find that barbara is entitled to sec_6015 relief with respect to the deficiencies and interest alternatively under subsection b relief applicable to all joint filers c limited_liability for taxpayers no longer married legally_separated or living apart or f discretionary relief of sec_6015 respondent denies that barbara is entitled to relief under any provision of sec_6015 except as otherwise provided in sec_6015 petitioners bear the burden_of_proof see rule a il relief under sec_6015 a statutory language sec_6015 provides sec_6015 procedures for relief from liability applicable to all joint filers --- in general ---under procedures prescribed by the secretary 1if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and eb the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement b application to barbara in general respondent does not dispute that barbara satisfies the requirements of subparagraphs a b and eb of sec_6015 the parties disagree as to whether barbara satisfies the requirements of subparagraphs c and d viz whether barbara had actual or constructive knowledge of the understatements of tax here equal to the deficiencies the understatements attributable to the losses and is entitled to equitable relief sec_6015 b c a introduction similarity to sec_6013 e the no-knowledge-of-the-understatement requirement of sec_6015 c similar to the corresponding requirement in former sec_6013 115_tc_183 both provisions require the relief-seeking spouse to establish that in signing the return he or she did not know and had no reason to know of the understatement because of the similarity between the two provisions we have held that cases interpreting old sec_6013 remain instructive as to our analysis of whether a taxpayer ‘knew or had reason to know’ of an understatement pursuant to new sec_6015 114_tc_276 application of knowledge requirement in deduction cases the relief--seeking spouse knows of an understatement_of_tax if she knows of the transaction that gave rise to the understatement e g 826_f2d_470 6th cir affg 86_tc_228 see also 70_tc_651 she has reason to know of the understatement if she has reason to know of the transaction that gave rise to the understatement see eg 94_tc_126 affd 992_f2d_1132 11th cir while courts consistently apply this -- - approach to omission_of_income cases certain of the courts of appeals beginning with the court_of_appeals for the ninth circuit have adopted what may be a more lenient approach to deduction cases which requires a spouse seeking relief to establish that she did not know and did not have reason to know that the deduction would give rise to a substantial_understatement see 887_f2d_959 9th cir revg an oral opinion of this court see also 112_f3d_1258 5th cir affg in part and revg in part tcmemo_1995_572 74_f3d_1528 7th cir revg and remanding tcmemo_1994_241 18_f3d_1521 11th cir revg and remanding tcmemo_1991_463 992_f2d_1256 2d cir affg tcmemo_1992_228 930_f2d_585 8th cir revg and remanding tcmemo_1990_101 in bokum v commissioner supra pincite however we declined to apply the price approach to deduction cases ’ the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 eliminated the requirement of former sec_6013 c that the understatement be substantial s of course under the rule established in 54_tc_742 affd 445_f2d_985 10th cir we are bound to defer to the decision of a court_of_appeals squarely on point where that court_of_appeals is the likely venue for appeal - the court_of_appeals for the tenth circuit is the likely venue for any appeal of this case we have found no published authority of the court_of_appeals for the tenth circuit adopting the price approach in an unpublished order and judgment however the court_of_appeals for the tenth circuit recently guoted price as follows a spouse has ‘reason to know’ of the substantial_understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the substantial_understatement estate of sympson v commissioner aftr 2d pincite4 ustc par big_number at big_number 10th cir because we believe that barbara had reason to know of the understatements under the more lenient approach followed by the court_of_appeals for the ninth circuit in price v commissioner supra any disparity between our interpretation of sec_6015 c and that of a court following price is immaterial to our disposition of this case b reason to know introduction in price v commissioner supra pincite the court_of_appeals for the ninth circuit said a spouse has reason to know of the substantial_understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the -- - substantial_understatement factors to consider in analyzing whether the alleged innocent spouse had reason to know of the substantial_understatement include the spouse's level of education the spouse's involvement in the family's business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family's past levels of income standard of living and spending patterns and the culpable spouse's evasiveness and deceit concerning the couple's finances citations omitted discussion a education barbara was highly educated with a master’s degree relating to education her chosen professional field b involvement in financial affairs barbara was peripherally involved in david’s consulting business she kept him advised of collections and reminded him to pursue delinguent accounts she had full responsibility for writing the checks for household bills reviewing the bank statements and balancing the family checkbook she controlled the investment of her own retirement savings she was a coinvestor with david ina real_estate limited_partnership and she was a coowner with him of an apartment building which building they sold at least in part on the basis of her advice to david that the investment was unprofitable she was shown the documents relating to the investment in vulcan and understood that it would result in substantial tax savings she was also aware of the large deductions taken on the returns for the audit years that were attributable to the vulcan investment and she was made aware of the tax risks by the vulcan subscription agreement with its reference to tax risks and for by the date newspaper article confirming vulcan’s status as an aggressive and questionable tax_shelter subject_to potential irs attack for all of those reasons it is clear that barbara had significant involvement in the family’s financial affairs in particular she had reason to know of the tax benefits and potential tax risks associated with the investment in vulcan c expenditure levels standard of living etc there is no evidence that the tax savings generated by the investment in vulcan resulted in lavish or unusual expenditures benefiting barbara when compared to prior years’ spending patterns that factor is not determinative however as to whether barbara benefited from such tax savings see hayman v commissioner supra pincite in this case it is clear that the tax savings were immensely beneficial to both david and barbara for each of the audit years the losses sheltered in excess of percent of david’s income the losses thus reduced the jonsons’ taxes and contributed to their ability to pay for their children’s college educations and still maintain their normal standard of living as barbara freely admitted in filling out the innocent spouse questionnaire sent to her by petitioners’ counsel irs tax_rates for the upper brackets were very high and - - we had three kids in college we were desperate for some tax relief to make ends meet d other spouse’s evasiveness and deceit regarding finances david made clear during his trial testimony that barbara was aware of his investments she had access to all of his files and to his office and he made no effort to deceive her with respect to his financial affairs conclusion all the foregoing factors support a finding that barbara had reason to know of the understatements it is significant that barbara knew of the investment in vulcan that it was designed to generate large deductions that in turn would result in substantial tax savings that those deductions were taken on the joint returns for the audit years and that there was a risk that the deductions might be attacked by respondent and disallowed on audit tax returns setting forth large deductions such as tax_shelter losses offsetting income from other sources and substantially reducing the couple’s tax_liability generally put a taxpayer on notice that there may be an understatement_of_tax liability hayman v commissioner f 2d pincite see also price v commissioner f 2d pincite where the court_of_appeals stated i f a spouse knows virtually all of the facts pertaining to the transaction which underlies the substantial_understatement her defense in essence is --- - premised solely on ignorance of law in such a scenario regardless of whether the spouse possesses knowledge of the tax consequences of the item at issue she is considered as a matter of law to have reason to know of the understatement therefore applying the approach of price v commissioner supra we find that barbara had reason to know of the understatements sec_6015 d a introduction because the requirements of sec_6015 are stated in the conjunctive barbara’s failure to satisfy the lack of knowledge requirement of sec_6015 c 1s a sufficient condition for us to find that she does not qualify for relief under sec_6015 nevertheless since in light of the facts and circumstances of this case we believe that it would not be ineguitable to hold her liable for the deficiencies we discuss the application of sec_6015 d b discussion the requirement in sec_6015 d that it be inequitable to hold the requesting spouse liable for an understatement on a joint_return is virtually identical to the same requirement of former sec_6013 therefore as in the case of the no-knowledge-of-the-understatement requirement of sec_6015 c cases interpreting former sec_6013 e remain instructive as to our analysis see butler v commissioner t c pincite - whether it is inequitable to hold a spouse liable for a deficiency is determined taking into account all the facts and circumstances sec_6015 d most often cited as material factors to be considered are whether there has been a significant benefit to the spouse claiming relief and whether the failure to report the correct_tax liability on the joint_return results from concealment overreaching or any other wrongdoing on the part of the other spouse see eg hayman v commissioner f 2d pincite normal support is not considered a significant benefit id as noted in connection with our discussion of the application to barbara of the lack of knowledge requirement of sec_6015 c it is clear that the tax savings were immensely beneficial to both david and barbara in that the savings contributed to their ability to pay for their children’s college educations and still maintain their standard of living in barbara’s own words the tax savings enabled her and david to make ends meet without the tax savings generated by the vulcan investment david and barbara would not have had a sufficient cashflow to cover their family expenditures including their children’s educations it is also clear that there was no concealment on david’s part as noted supra p barbara had access to david’s files and to his office and he never tried to deceive her with respect - - to his financial affairs barbara was fully aware of the vulcan investment of the tax benefits to be derived and of the risk that those benefits might be challenged by the irs on audit under the foregoing circumstances we find that it would not be ineguitable to hold barbara liable for the deficiencies arising out of the vulcan investment c conclusion barbara has failed to satisfy the requirements of either sec_6015 c or d til relief under sec_6015 a statutory language sec_6015 provides in pertinent part sec_6015 procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together --- in general --except as provided in this subsection if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under subsection d election --- a individuals eligible to make election --- in general --an individual shall only be eligible to elect the application of this subsection if-- -- - i at the time such election is filed such individual is no longer married to or is legally_separated from the individual with whom such individual filed the joint_return to which the election relates or ii such individual was not a member of the same household as the individual with whom such joint_return was filed at any time during the month period ending on the date such election is filed c election not valid with respect to certain deficiencies ---if the secretary demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subsection d such election shall not apply to such deficiency or portion this subparagraph shall not apply where the individual with actual knowledge establishes that such individual signed the return under duress sec_6015 specifies how an individual’s separate liability under sec_6015 is to be determined b application to barbara introduction eligibility validity prior to barbara’s death on date she did not satisfy the eligibility requirements of sec_6015 a sometimes the eligibility requirements because she was married to not legally_separated from and a member of the same household as david on date david as personal representative submitted to respondent the form_8857 by which petitioners argue david elected separate liability treatment for - - barbara under sec_6015 respondent does not challenge david’s authority as personal representative to make such election respondent challenges petitioners’ claim that barbara satisfies the eligibility requirements petitioners claim that on date barbara having died more than years earlier was not married to david and had not been part of his household for more than year thereby satisfying two of the three alternative eligibility requirements of sec_6015 a respondent further argues that even if we were to decide that barbara satisfies the eligibility requirements david cannot make a valid election with respect to the understatements because respondent has demonstrated that at the time barbara signed the joint returns she had actual knowledge of the items giving rise to the understatements ie the vulcan transaction see sec_6015 c because we agree with respondent that barbara did not satisfy the eligibility requirements we need not determine whether david’s election was invalid solely on account of sec_6015 c c eligibility a introduction sec_6015 provides that an individual who has made a joint_return and who is eligible to elect the application of sec_6015 may elect to limit his or her joint_return liability in the manner prescribed in sec_6015 nowhere - - is it provided that anyone other than the joint_return filer can elect to limit the joint_return filer’s liability therefore we assume that david was acting in a representative capacity for barbara in attempting to elect the application of sec_6015 see sec_6903 68_f3d_1428 d c cir a person such as an executor acting in a representative capacity assumes ‘the powers rights duties and privileges’ of the principal under the internal_revenue_code 61_tc_744 in carrying forward the wishes of a deceased taxpayer an executor acts in a representative capacity citing 362_us_373 261_us_326 in a representative capacity an executor merely stands in the shoes of the deceased estate of jayne v commissioner supra in estate of jayne the question was whether the acquisition of property by a surviving_spouse replaced_property sold under threat of condemnation by the deceased spouse so as to defer the recognition of gain on such sale pursuant to sec_1033 we stated that the right to use the nonrecognition provisions of sec_1033 does not terminate per se on the death of a taxpayer estate of jayne v commissioner supra pincite we added a person found to be acting on behalf of the deceased -- p7 - taxpayer 1s given the same rights under sec_1033 as the taxpayer possessed prior to his death id on the face of it then because prior to her death barbara did not satisfy the eligibility requirements david acting in her stead is ineligible to elect to limit her joint_return liability we do nevertheless consider whether congress intended a spouse’s eligibility to arise on account of her death b legislative_history both petitioners and respondent refer to the history of sec_6015 in support of their opposing claims with respect to barbara and the eligibility requirements we have examined that history and find nothing therein to controvert the rule that david as personal representative possessed rights no greater than those barbara possessed immediately prior to her death sec_6015 was added to the internal_revenue_code by sec_3201 of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_734 which enacted h_r 105th cong h_r sec_3201 of rra generally revised and expanded the relief previously available to joint filers under sec_6013 the provisions of sec_6015 originated as a senate amendment to h_r the senate amendment with certain restrictions the senate amendment allowed any spouse to elect separate liability treatment the eligibility requirements - - were added by the conference agreement reconciling the differing versions of h_r passed by the house of representatives and the senate respectively see h conf rept pincite 1998_3_cb_747 the reasons for the change with respect to the senate amendment are described in pertinent part as follows in the report of the committee on finance that accompanied h_r s rept pincite 1998_3_cb_537 reasons for change the committee is concerned that the innocent spouse provisions of present law are inadequate the committee believes that a system based on separate liabilities will provide better protection for innocent spouses than the current system the committee generally believes that an electing spouse’s liability should be satisfied by the payment of the tax attributable to that spouse’s income and that an election to limit a spouse’s liability to that amount is appropriate the conferees did not explain their addition of the eligibility requirements see h conf rept supra pincite c b pincite they did however state that for purposes of the eligibility requirements a taxpayer is no longer married if he or she is widowed id pincite n c b pincite statements on the floor of the senate in support of the senate amendment indicate the speakers’ concerns for a wife whose husband had left town or who had otherwise left her with the full joint_and_several_liability imposed by sec_6013 see statements of senators graham and abraham reported pincite - - cong rec s4473-4474 and sec_4493 daily ed date respectively such concerns square with the restrictions added by the eligibility requirements and are consistent with treating a widow or widower as no longer married such concerns are not ignored by treating a spouse such as barbara who the record indicates was happily married to her husband at the time she died as failing to meet the eligibility requirements petitioners’ claim to sec_6015 relief turns the statute on its head in that david became a widower barbara was never widowed we are not convinced by the relevant legislative_history that congress’s purpose in allowing separate liability treatment to eligible spouses would be furthered by allowing david to elect such treatment on behalf of barbara ’ c conclusion at the time of her death barbara did not satisfy the eligibility requirements in fact separate liability treatment would be particularly inappropriate in this case barbara left her entire estate to david although david disclaimed his inheritance in favor of the children the disclaimer provided for the investment of the assets in exchange for stock issued to the children in jonson management co inc david’s geological consulting corporation formed after the audit years the conclusion is inescapable that david the nonrequesting spouse stands to benefit as much as anyone should the assets of barbara’s estate be immune from the collection of deficiencies for which both david and barbara normally would be jointly liable c conclusion because at the time of her death barbara did not satisfy the eligibility requirements david as her personal representative cannot elect to limit barbara’s joint_return liability in the manner prescribed in sec_6015 iv relief under sec_6015 a statutory language sec_6015 provides sec_6015 equitable relief ----under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability b application to barbara introduction respondent has denied barbara relief under sec_6015 we have jurisdiction to review such denial of relief butler v commissioner t c pincite we review such denial of relief to determine whether respondent abused his discretion by acting arbitrarily capriciously or without sound basis in fact see id 101_tc_117 petitioners have failed to make that showing discussion as directed by sec_6015 respondent has prescribed procedures to use in determining whether a relief-seeking spouse gualifies for relief under sec_6015 those procedures are found in revproc_2000_15 the revenue_procedure 2000_5_irb_447 modifying and superseding notice_98_61 1998_51_irb_13 section of the revenue_procedure states that it is effective on date which precedes david’s submission to respondent of the form_8857 on date section dollar_figure of the revenue_procedure applicable to a relief-seeking spouse in barbara’s situation provides the secretary may grant equitable relief under sec_6015 aif taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for all or part of the unpaid liability or deficiency the revenue_procedure includes a partial list of positive and negative factors that will be taken into account in determining whether to grant full or partial relief and cautions that no single factor will be determinative of whether equitable relief will or will not be granted in any particular case it states rather all factors will be considered and weighed appropriately petitioners have failed to introduce any evidence showing the basis for respondent’s rejection of their claim for equitable relief for barbara nevertheless the revenue_procedure establishes as factors weighing against equitable relief whether - - the relief-seeking spouse had knowledge or reason to know of the items giving rise to the deficiency has significantly benefited beyond normal support from those items and will not experience economic hardship if relief from the liability is not granted barbara was aware of the vulcan investment of the resulting reported losses and of the risk of an irs challenge to the tax reductions claimed to result from those reported losses clearly then she had reason to know of the items giving rise to the deficiencies she benefited from the items in that the losses among other things reduced the jonsons’ taxes and contributed to their ability to pay for their children’s college educations which barbara admitted was important to her because barbara is deceased there can be no economic hardship to her personally if equitable relief is denied we cannot conclude that respondent acted arbitrarily capriciously or without sound basis in fact in denying barbara equitable relief conclusion under the facts and circumstances of this case we hold that respondent did not abuse his discretion in denying equitable relief to barbara under sec_6015 conclusion barbara is not entitled to any relief under sec_6015 an appropriate decision will be entered for respondent with respect to the deficiencies and for petitioners with respect to the additions to tax under sec_6659
